Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.21 Page 1 of 8




                            Exhibit “A”
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.22 Page 2 of 8




 Gabriel K. White (11797)
 Geena Arata(17512)
 WHITE & GARNER
 370 East South Temple, Suite 200
 Salt Lake City, Utah 84111
 Phone:(801)810-9491
 gabriel.white@utahtriallawyers.corn
 geena.arata@utahtriallawyers.corn

                         IN THE THIRD JUDICIAL DISTRICT COURT
                        IN AND FOR SALT COUNTY,STATE OF UTAH


  NICHOLAS REYNOLDS,an individual,

         Plaintiff,                                         COMPLAINT AND JURY
                                                            DEMAND
  VS.
                                                           (Tier Three)
  PROGRESSIVE INSURANCE COMPANY,a
                                                            Case No.
  corporation, and JOHN DOES 1-5,
                                                            Judge
         Defendants.



        Wherefore, Plaintiff Nicholas Reynolds, by and through his counsel, Gabriel K. White and

 Geena Arata of the law firm of White & Garner, hereby complains and alleges against Defendants

 as follows:

                                PARTIES AND JURISDICTION

        1.       Progressive Insurance Company ("Progressive") is a corporation operating a

 business selling automobile insurance in Salt Lake County, Utah. Progressive covered Mr.

 Reynolds as a third-party beneficiary for personal injury protection benefits.

        2.       Plaintiff Nicholas Reynolds is an individual with his personal residence in Weber

 County, Utah.

                 Plaintiff Nicholas Reynolds was injured in a car accident in Weber County, Utah.
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.23 Page 3 of 8



                                                                    SERVED                      RELATION
                                                                    DATE Aill                   TIME 1'2- %   c"-.S"
                                                                                                                   .
 Gabriel White(11797)                                                              risra•            NO.
 Geena Arata(17512)                                                 WASATCH ATTIM.1- 7-RVICES             #P100877
                                                                    124W. 1400 S., #207,SL , UT 84115   800-970-8220
 WHITE & GARNER
 370 East South Temple, Suite 200
 Salt Lake City, Utah 84101
 Telephone: 801-849-9300
 gabriel.white@utahtriallawyers.corn
 geena.arata@utahtriallawyers.corn
 Attorneysfor Plaintiff

                               IN THE THIRD DISTRICT COURT

                    IN AND FOR SALT LAKE COUNTY,STATE OF UTAH


  NICHOLAS REYNOLDS,
            Plaintiffs,                                         SUMMONS

  V.                                                           (21 DAYS)

 PROGRESSIVE INSURANCE COMPANY,                                Case No. 210901085
           Defendants.
                                                               Honorable Todd M. Shaughnessy


        FROM THE STATE OF UTAH TO PROGRESSIVE INSURANCE COMPANY:

        YOU ARE HEREBY SUMMONED and required to file a written answer to the attached

 complaint with the clerk of the above court, located at 450 South State Street, Salt Lake City,

 Utah 84111 , within 21 days of service of this summons upon you. You are also required to serve

 upon or mail a copy of your answer to the attached complaint to the attorney for plaintiff at the

 address indicated above within that same 21-day period after service of this summons and

 complaint upon you.

        IF YOU FAIL TO DO SO,judgement by default will be taken against you for the relief

 demanded in the Complaint, which has been filed with clerk ofthe above court and a copy of

 which is attached and herewith served upon you.
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.24 Page 4 of 8




        Dated this 4th day of March, 2021.

                                             WHITE & GARNER

                                             /s/ Geena Arata
                                             Geena Arata
                                             Attorneysfor Plaintiffs

• Serve Defendant at:

 Progressive Casualty Insurance Company
 488 East 6400 South Suite 350
 Salt Lake City, Utah 84107
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.25 Page 5 of 8




        4.      John Does 1-5 are unknown entities and other individuals working at or with the

 Defendant in their attempt to deny Plaintiff his benefits. The names of these individuals and/or

 entities will be substituted into this complaint by amendment as they become known.

        5       Venue is proper in this court pursuant to Utah Code Ann. § 78B-3-304 (2).

        6.      This court has jurisdiction pursuant to Utah Code Ann. § 78A-5-102.

                                    BREACH OF CONTRACT
                               (Failure to pay overdue PIP benefits)

        7.      Plaintiff incorporates by reference all allegations of this complaint as though fully

 restated herein.

        8.          Progressive entered into a contract with Teresa Rohr that provided personal

 injury protection benefits to herself and third-party beneficiaries.

        9.          Plaintiff, as a passenger, is a third-party beneficiary under the Progressive

 contract.

        10.     Plaintiff has incurred in excess of $3,000.00 in medical expenses resulting from an

 automobile accident on or about November 6th,2020.

        11.     Defendants received reasonable proof of the fact and amount of Plaintiff's medical

 expenses on or about November 24th, 2020.

        12.     Defendants have failed and refused to pay personal injury protection benefits.

        13.     Pursuant to Utah Code Ann. § 31A-22-309(5)(b), Defendants are now overdue on

 paying Mr. Reynolds's personal injury protection benefits.

        14.     Defendants are now liable for the overdue benefits, expenses, interest at a rate per

 1-1/2% per month past the due date, and reasonable attorney's fees.

              BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
                         (Failure to pay overdue PIP benefits)



                                                   2
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.26 Page 6 of 8




         15.     Plaintiff incorporates by reference all allegations of this complaint as though fully

 restated herein.

         16.        Progressive entered into a contract with Teresa Rohr that contained an implied

 covenant of good faith and fair dealing.

         17.        Plaintiff, as a passenger, is a third-party beneficiary under the Progressive

 contract.

         18.        Such a covenant is inherently a part of every contract in Utah.

         19.        That covenant required Progressive to treat Plaintiff fairly, so as not to deny

 him the benefits of the bargain he made with Progressive.

         20.        One of the key benefits that Plaintiff bargained for was $3,000.00 in personal

 injury protection benefits.

         21.        Progressive has an ongoing duty not to breach the covenant of good faith and

 fair dealing, and not to take actions that deny Plaintiff the benefits of the contract.

         22.        Progressive has breached its covenant of good faith and fair dealing by failing

 to pay Plaintiff's personal injury protection.

         23.        Progressive has failed to properly investigate Plaintiff's claim.

        24.         Upon information and belief, Progressive's adherence to its own policies and

 procedures in adjusting and managing Plaintiff's claim has denied him of the benefits of his

 contract for personal injury protection.

        25.         Progressive's action in this matter constitutes a breach ofthe implied covenant

 of good faith and fair dealing inherent in every contract in Utah, including Plaintiff's contract

 with Progressive.

         26.        As a result of Progressive's breach of the covenant of good faith and fair



                                                     3
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.27 Page 7 of 8




 dealing, Progressive has caused damages to the Plaintiff including but not limited to medical

 expenses and general damages in an amount to be proven at trial.

          27.        Additionally, Progressive's failure to properly and completely investigate this

 matter has resulted in Progressive's violation of the obligation to promptly pay personal injury

 protection benefits.

                                                JURY DEMAND

          Plaintiff does hereby demand a trial by jury for all claims which are entitled to be tried to

 a jury pursuant to Utah law.

                                         PRAYER FOR RELIEF

          WHEREFORE, pursuant to the allegations above, Mr. Reynolds respectfully asks this

 Court for relief as follows:

     1.         Based on the cause of action for Breach of Contract stated above, that the court enter a

 judgment for monetary damages against Defendants and in favor of Mr. Reynolds in an amount to

 be determined at trial, but not less than $300,000.00, including, but not limited to:

                         a. For other general, special, or consequential damages in an amount to be

                             proven at trial;

                         b. For pre-and post-judgment interest at a rate per 1-1/2% per month past the

                             due date;

                         c. For an award of attorney fees and costs;

                         d. For all other relief the court finds just and proper.

    2.          Based on the cause of action for Breach ofthe Covenant of Good Faith and Fair Dealing

 stated above, that the court enter a judgment for monetary damages against Defendants and in




                                                     4
Case 2:21-cv-00174-RJS-DBP Document 2-2 Filed 03/22/21 PageID.28 Page 8 of 8




 favor of Mr. Reynolds in an amount to be determined at trial, but not less than $300,000.00,

 including, but not limited to:

                      a. For other general, special or consequential damages in an amount to be

                          proven at trial;

                      b. For pre-and post-judgment interest at a rate per 1-1/2% per month past the

                          due date;

                      c. For an award of attorney fees and costs;

                      d. For all other relief the court finds just and proper.

    Dated this 24th day of February, 2021.

                                               WHITE & GARNER


                                                /s/ Geena Arata
                                               Gabriel K. White
                                               Geena Arata
                                               Attorneysfor Plaintiff
 Plaintiff's Address:
 370 East South Temple, Suite 200
 Salt Lake City, Utah 84111




                                                  5
